Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145590-1                                                                                             Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  ROBERT PONTE,                                                                                                       Justices
           Plaintiff/
           Counter-Defendant-Appellant,
  v                                                                 SC: 145590-1
                                                                    COA: 298193; 298194
                                                                    Washtenaw CC: 08-001017-NM
  SANDRA HAZLETT, d/b/a HAZLETT &
  ASSOCIATES, P.C.,
           Defendant/
           Counter-Plaintiff-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 24, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2013                    _________________________________________
         t0122                                                                 Clerk